Title: To John Adams from Alexander Anderson, 28 June 1819
From: Anderson, Alexander
To: Adams, John


				
					Honored Sir
					Washington City June 28th 1819.
				
				Without the claims of an acquaintance, I take the liberty of presenting you a Copy of the Oration I had the honor to deliver, in this place, on the last Anniversary of our Independence. Be pleased, Sir, to accept it, as a mark of the high respect I entertain for your Character And your distinguished Services to our Republic.I regret I have not had the opportunity of knowing you personally, and this feeling is the entire consequence of my knowledge of your History, and my Sincere Regard and reverence for the patriotic principles Which governed you throughout our Revolutionary Struggle.I hope You will pardon the freedom of this letter—and accept my best wishes for the continuance of all Your blessings—I have the honor to be, Sir, / With Sentiments of the highest / Respect Your Obt hmbl Servt
				
					A Anderson
				
				
			